Citation Nr: 1020314	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  04-38 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1947 to 
September 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In June 2008, a videoconference hearing was held before the 
undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  A transcript of the hearing is in the record.  

In August 2008, the Board denied the Veteran's claim for 
service connection for a low back disorder.  He appealed to 
the Court of Appeals for Veterans Claims (Court).  In March 
2009, the Court vacated the Board's August 2008 decision and 
remanded the matter for action in compliance with a joint 
motion for remand.  In that motion, attorneys argued the need 
for an examination of the Veteran and expressed 
dissatisfaction with the Board's evaluation of lay evidence.  

In May 2009, the Board remanded for further development and 
adjudication.  The Veteran completed releases for information 
from a past civilian employer, which responded that they did 
not have any medical records for the Veteran.  The Veteran 
was also examined and the report is discussed in detail 
below.  The claim was readjudicated with a supplemental 
statement of the case in November 2009.  In as much as the 
development requested in the May 2009 Board remand has been 
completed, the Board now proceeds with its review of the 
appeal.  




FINDINGS OF FACT

1.  A chronic low back disorder, including arthritis, was not 
manifested during service or for many years thereafter.  

2.  The Veteran's current low back disorder is not the result 
of disease or injury during his active service.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active military service and arthritis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

A letter from the RO dated in July 2003 provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The initial notice 
letter was provided before the adjudication of his claim in 
September 2003.  The notice as to ratings and effective dates 
required by the United States Court of Veterans Appeals 
(Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) was sent to the Veteran in May 2008.  The Veteran was 
not prejudiced by this late notice because the claim is being 
denied and neither a rating or effective date will be 
assigned.  The notices were up-dated by a letter dated in 
June 2009.  Thereafter, the appellant was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond.  
This cured any notice defects before the agency of original 
jurisdiction (AOJ) readjudicated the case by way of a 
supplemental statement of the case issued in November 2009.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Thus, 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  Therefore, the 
Board may decide the appeal without a remand for further 
notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records could not be found and are 
presumed to have been destroyed in a fire at the records 
center.  The Veteran was notified of the lack of records.  
His available post-service treatment records have been 
obtained.  The Veteran has had a hearing.  Particular 
attention has been given to statements from lay witnesses.  
He has had a medical examination and a medical opinion has 
been obtained.  His available post-service treatment records 
have also been obtained.  The Veteran has had a VA 
examination and a medical opinion has been obtained.  He has 
also been afforded a hearing.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  




Discussion of Service Connection

The Veteran contends that his current low back disorder is 
the result of an injury in service.  

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The service medical records were not found and are presumed 
to have been destroyed in a fire that ravaged to records 
center in 1973.  The Board is aware that this loss creates a 
heighten duty to explain the Board's decision.  However, we 
cannot assume what the records might have documented.  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  In this case, there is no documentation of arthritis 
until many years after service.  

A city police department verified the Veteran's employment 
from September 1951 to 1961.  They could not locate any 
medical records for the Veteran.  

The earliest medical evidence of record comes from the 
Veteran's private physician, R. S. F., D.O., and covers a 
period from June 1994 to November 2003.  In September and 
December 1994, and November 1995, there were notations as to 
degenerative disc disease, without further comment.  In 
November 2000, the Veteran was noted to be complaining of 
some low back pain which he had chronically for many years.  
In November 2003, private X-ray studies were read as showing 
disc degenerative changes and facet joint degenerative 
changes.  The vertebral bodies had normal height and 
alignment.  In November 2004, Dr. R. S. F. wrote that the 
Veteran had moderate to severe degenerative disc disease 
leading to low back pain.  It was the doctor's opinion that 
the Veteran's current pain was associated with injuries in 
1948.  Due to chronicity of pain that would be the most 
likely source of his current malady.  

In his claim, an August 2003 statement, other statements of 
record, and his June 2008 sworn hearing testimony, the 
Veteran provided information to the effect that he injured 
his back in service when working with a crew of others to 
move a crate containing a 500 pound bomb.  He did not receive 
medical treatment at the time, but treated it with pain 
medication.  During the remainder of his service, he 
reportedly continued to work handling munitions.  He 
testified that he continued to experience back pain and was 
treated with pain medication and taping.  He further 
testified that, following service, he continued to have back 
pain and was treated with medication and taping.  The 
treating physicians were reportedly deceased.  He had also 
worked as a police officer and owner of a janitorial firm.  

Lay witness statements were received in conjunction with the 
June 2008 hearing.  In a letter dated in April 2006, C. W. O. 
reported knowing the Veteran for 34 years and many times he 
was bedridden and unable to move due to his back.  She 
understood from friends and family that he was hurt in 
service.  Also, in April 2006, R. C. D. wrote that he had 
known the Veteran for many years and believed he had injured 
his back in service.  In a May 2008 statement, C. J. D. 
reported that he had known the Veteran for several years and 
he consistently and constantly suffered from back problems.  
The veteran said that he had back problems since service.  In 
April and July 2009, the Veteran's son recalled that all his 
life he remembered the Veteran having trouble with his back, 
being in bad pain and bed ridden at times.  In July 2009, his 
sister reported that when the Veteran was stationed in Utah, 
he wrote that he had hurt his back.  When he came home, 
before going to Okinawa, he was still complaining that his 
back hurt at times.  A local doctor gave him pain pills and 
ordered bed rest.  After his discharge, in 1951, he was still 
having trouble with his back.  Current symptoms included pain 
that restricted him to bed for a week or more, hardly able to 
move.  It affected his walking.  

The Veteran had a VA examination in September 2009.  The 
medical records and claims folder were reviewed.  The Veteran 
reported being stationed in Utah in 1948 and injuring his 
back while lifting a create.  He stated that, during service, 
he occasionally saw a medic for low back pain.  The back was 
getting worse and in the last year he went to 3 doctors and 
was taped and given medication.  After service, he would get 
intermittent episodes of pain lasting up to a week 2 to 4 
times a year.  He got worse and finally saw Dr. R. S. F. in 
the late 1980's or early 1990's.  He reported diagnoses of 
degenerative disc disease, osteoarthritis, and lumbar spinal 
stenosis.  He reported that the course had been progressively 
worse since onset.  The Veteran described his current 
symptoms as involving fatigue, decreased motion, and 
stiffness.  Pain went from the center of the low back to the 
sides.  It was severe, constant, aching and sharp.  The pain 
radiated down both buttocks into the lateral thighs to the 
knees.  He used a cane and was unable to walk more than a few 
yards.  

Physical examination showed a normal posture.  There were no 
abnormal curvatures.  There was an antalgic gait.  The 
thoracolumbar muscles had no spasm, atrophy, guarding, or 
weakness.  There was pain with motion and tenderness.  Motor 
examination was 5/5 for the hips and knees, bilaterally.  
Ankle dorsiflexion and plantar flexion were each 4/5, with 
great toe extension being 3/5, bilaterally.  Eversion of the 
feet was 4/5, bilaterally.  Muscle tone was normal; there was 
no atrophy.  Sensory examination of the lower extremities was 
1/2 for vibration, 1/2 for pinprick, 1/2 for light touch, and 
2/2 for position sense.  Results were bilateral.  Testing of 
deep tendon reflexes was normal at the knees and feet, but 
absent at the ankles.  Measurements of range of motion 
disclosed limitations.  Imaging studies were reviewed.  The 
diagnoses were lumbar spine degenerative disc disease and 
osteoarthritis, lumbar spine stenosis, left S1 radiculopathy, 
and sensorimotor polyneuropathy.  

The examiner expressed the opinion that the Veteran's low 
back condition was less likely as not caused by or the result 
of military service.  He provided the following rationale:
Based on review of the medical records, medical 
literature and my clinical experience there is 
nothing to suggest a chronic back condition as a 
result of service.  The Vet possibly had a strain 
injury in service which is based on his history 
alone.  However, he served as a police officer from 
1952 to 1963 and left because of money issues and 
not medical (low back) problems.  His condition by 
his own account did not require medical attention 
until the late 80's or early 90's when he was 
diagnosed with degenerative spine disease.  He has 
also been diagnosed with degenerative disease of 
multiple joints.  There is absolutely no evidence 
to connect his current low back disability to the 
Veteran's active service.  Therefore, it is not 
possible to make a nexus between his present 
condition and the presumed low back injury in 
service.  

It is important that we distinguish this opinion from the 
unacceptable opinion rejected by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  There, also, 
the service treatment records were lost.  The medical 
specialist providing the opinion wrote, in part, "Thus given 
the absence of any medical documentation from the veteran's 
[first] period of active duty service..."  That is, the 
examiner apparently relied on the absence of records, rather 
than on objective findings in reaching his conclusion.  Id. 
at 1374.  We do not find such a problem with this opinion.  
Close reading of the opinion shows that the examiner did not 
base his opinion on the absence of the lost service treatment 
records but rather extended full credibility to the Veteran's 
report of injury in service.  Based on the Veteran's credible 
description of his injury and symptoms, both during service 
and over the years since service, the examiner concluded that 
the Veteran had a strain in service and that it was not 
related to the current disabilities.  

Conclusion

The attorneys who moved for a remand of the case felt a need 
for a determination of the Veteran's credibility.  In support 
of this assertion, they cited two cases.  Neither case 
supports their position.  In fact, actual reading of the 
cases discloses support for the Board's analysis that this is 
a matter of competence rather than credibility.  

The attorneys cite Buchanan v. Nicholson, 451 F.3d 1331, 
1336-37 (Fed. Cir. 2006).  That case noted that the Board 
erred when it found that lay statements lack credibility 
absent confirmatory clinical records to substantiate such 
recollections.  The Board did not make such a finding in 2008 
and we specifically reject it in this analysis.  The case 
provided guidance as to what is the proper analysis.  The 
Federal Circuit wrote in part, "This statement reflects the 
Board's view that it considered the lay statements to be of 
slight probative value because of the significant time delay 
between the affiants' observations of Mr. Buchanan's behavior 
and the date on which the statements were written.  That 
determination by the Board is completely within the Board's 
discretion to weigh the evidence submitted by the veteran in 
support of a claim for benefits..."  Id. at 1336.  

That decision was consistent with the Federal Circuit's 
holding in Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), 
that evidence of a prolonged period without medical complaint 
and the amount of time that elapsed since military service, 
can be considered as evidence against the claim.  Id., at 
1333.  

In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007), also cited by the attorneys, the Federal Circuit 
affirmed its holding in Buchanan.  It began by noting that 
Jandreau first argued that the destruction of records while 
in the government's custody should result in a relaxed 
evidentiary standard for veterans.  The Federal Circuit 
rejected that argument.  Id., at 1375.  

Turning to the analysis of lay evidence, the Federal Circuit 
explained the standard.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the lay person is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Whether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the Board 
rather than a legal issue to be addressed by the Veterans 
Court.  Id., at 1377.  

As we previously discussed, this claim turns not on the 
Veteran's credibility but on his competence as a lay witness.  
There is no reason to doubt the credibility of the reports 
from the Veteran and his sister, to the effect that he hurt 
his back in service.  We also find credible, the reports from 
the Veteran and other lay witnesses to the effect that he has 
experienced back pains from time to time over the years.  
Now, we must face the critical question of this case, are the 
Veteran's back pains over the years related, and particularly 
are they related to the injury in service?  

It is natural for memory to link salient episodes of back 
pain, but this does not actually mean that they are medically 
related.  Whether a current medical condition is related to 
previous aches and pains or to a past injury is essentially a 
medical question that requires the opinion of a medical 
professional.  38 C.F.R. § 3.159(a).  It must be emphasized 
that this is not a weighing of raw numbers of physicians on 
each side of the question.  Rather, the Board must weigh the 
reasoning that supports each conclusion.  

On one hand, we have the opinion of the Veteran's private 
physician to the effect that the Veteran's current pain is 
associated with injuries sustained in 1948 and the doctor 
bases that on the chronicity of pain.  That is, he finds the 
frequency of the pain is evidence it is connected back to 
service.  

On the other hand, the VA examiner feels that there is no 
connection and emphasizes evidence of breaks in the 
chronicity.  Specifically, the examiner noted that the 
Veteran served as a police officer for 10 years following 
service.  That is a physically demanding job and is not 
consistent with the presence of a chronic back disability.  
Along those lines, the Board notes that the Veteran also 
worked in janitorial services for many years, another 
physically demanding job not consistent with a chronic back 
disability.  The VA examiner also noted that it was not until 
the late 1980's, over 30 years after service, that the 
Veteran sought treatment, again, behavior not consistent with 
a chronic disability.  

Over 30 years passed between the Veteran's active service 
and, by his report, the earliest time he sought medical help.  
During that time, by his testimony, he worked as a police 
officer and owner of a janitorial service.  It is doubtful 
that he would have been hired as a police officer if he had 
significant back symptomatology and both occupations offer 
opportunities for intercurrent injury.  The Federal Circuit 
has held that evidence of a prolonged period without 
documented medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson, at 1333.  These factors and the 
recent well explained and supported medical opinion against 
the claim form a preponderance of evidence, which convinces 
the Board that while there may have been some memorable 
episodes of back pain in the years since service, the 
chronicity of back pain, on which the private physician based 
his opinion does not exist.  Thus, the VA opinion and the 
passage of time without treatment outweigh the opinion of the 
private physician based on a non-existent continuity of 
symptoms.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


